830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas CROWELL, Plaintiff-Appellant,v.VETERANS ADMINISTRATION; Veterans Administration Hospital,Defendants-Appellees.
No. 87-3492
United States Court of Appeals, Sixth Circuit.
August 12, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge*


2
This matter is before the court upon consideration of the appellant's response to this court's June 15, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.  Appellant alleges that he did not receive the judgment on the date it was entered and that he did not have knowledge of the appeals period.


3
It appears from the record that the judgment was entered February 19, 1987.  The notice of appeal filed on April 21, 1987, was one day late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time for filing a notice of appeal.  The time for filing a notice of appeal begins to run from the date of entry of the judgment, not its receipt.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation